 

FILED

AUG - 5 2019

Clerk, U S District Court

 

IN THE UNITED STATES DISTRICT COURT ——Si,go"""9
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

Talen Montana Retirement Plan and
Talen Energy Marketing, LLC,
Individually and on Behalf of All
Others Similarly Situated,

Plaintiffs,

Vv.

PPL Corporation, PPL Capital Funding
Inc., PPL Electric Utilities Corp., PPL
Energy Funding Corp., Paul A. Farr,
Mark F. Wilten, Peter J. Simonich,
William H. Spence, Rodney C. Adkins,
Frederick M. Bernthal, John W.
Conway, Philip G. Cox, Steven G.
Elliott, Louise K. Goeser, Stuart E.
Graham, Stuart Heydt, Raja
Rajamannar, Craig A. Rogerson,
Natica von Althann, Keith H.
Williamson, Armando Zagalo de Lima,
and DOES 1-50,

Defendants.

 

Cause No. CV-18-174-BLG-SPW

ORDER

Upon the Defendant’s Unopposed Motion for Leave to File Under Seal

(Doc. 39), and for good cause being shown,

IT IS HEREBY ORDERED that Defendant’s Motion for Leave to File

Under Seal is GRANTED.
The Clerk of Court is directed to file the documents referenced in
Defendant’s Motion (Doc. 39) under seal.

hn
DATED this 5t day of August, 2019.

Lovaas 2 bettie

SUSAN P. WATTERS
United States District Judge
